Carley, Judge,
concurring specially.
I concur in the judgment of the majority affirming the grant of summary judgment in these cases, and I agree with all that is said in Divisions 2 and 3 of the opinion. I also agree with the ruling in Division 1 dealing with appellants’ contention that the grant of summary judgment was error because of the trial court’s failure to consider certain depositions. However I do not agree with the majority that the recitations in the trial court’s orders “bring these cases within the ambit of General Motors Corp. v. Walker, 244 Ga. 191 (259 SE2d 449).” It appears that at least two of the depositions were not “considered” by the trial court as envisioned by Walker. Nevertheless “[t]here is nothing in the depositions which raises a genuine issue of material fact. To reverse and remand the case[s] under these circumstances would only serve to prolong litigation and undermine the policy in favor of ‘the just, speedy, and inexpensive determination of every action.’ CPA § 1 (Code Ann. § 81A-101).” Miller Grading &c. v. Ga. Federal &c. Assn., 247 Ga. 730, 734 (279 SE2d 442) (1981). While, in my opinion, the trial court’s order does not clearly show compliance with Walker, appellate courts should “not reverse the grant of summary judgment, even if it affirmatively appears that the trial court erroneously failed to consider a portion of the record, unless the appellant can show that a genuine issue of material fact remains for trial.” (Emphasis supplied.) Miller Grading &c. v. Ga. Federal &c. Assn., supra. No such showing has been made in this case and, therefore, I agree that there is no harmful error requiring reversal.